02-10-144-CR



























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-10-00144-CR
 
 



Zachary Lee Mack Sr.


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
 
FROM THE 89th District Court OF Wichita COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
A jury convicted Appellant Zachary Lee Mack Sr. of failing to comply
with sex offender registration requirements and assessed punishment at six
years’ confinement.  The trial court sentenced him accordingly.
Mack’s court-appointed appellate counsel has filed a motion to withdraw
and a brief in support of that motion.  Counsel’s brief and motion meet
the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 
(1967), by presenting a professional evaluation of the record
demonstrating why there are no reversible grounds on appeal and referencing any
grounds that might arguably support the appeal.  See Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no
pet.).  The State filed a letter brief in response stating that it agrees
with counsel’s evaluation of the record.  We afforded Mack an opportunity
to file a brief on his own behalf; he did not do so.
In our duties as a reviewing court, we must conduct an independent
evaluation of the record to determine whether counsel is correct in determining
that the appeal is frivolous.  See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays, 904 S.W.2d at 923.  Only then may we grant counsel’s
motion to withdraw.  See Penson v. Ohio,
488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).
We have carefully reviewed the record, counsel’s brief, and the State’s
letter brief.  We agree that the appeal is wholly frivolous and without
merit.  We find nothing in the record that might arguably support the
appeal.  See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005).  We
therefore grant the motion to withdraw filed by Mack’s counsel and affirm the
trial court’s judgment.
 
 
BILL MEIER
JUSTICE
 
PANEL: 
MCCOY, MEIER, and GABRIEL, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  March 10,
2011

 




[1]See
Tex. R. App. P. 47.4.